Citation Nr: 1621677	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  08-31 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral optic nerve head drusen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from May 1996 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the benefit sought on appeal. The Veteran timely appealed the decision, and the Board remanded the issue, most recently in September 2015, for further evidentiary development and adjudication. In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain additional VA examination and then re-adjudicate the claim. The AOJ obtained VA examination in December 2015 and provided the Veteran a supplemental statement of the case (SSOC) that same month. Thus, there has been compliance with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned at a videoconference hearing in February 2011. A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran experiences bilateral optic nerve head drusen that is the result of disease or injury incurred in or aggravated by active duty service.


CONCLUSION OF LAW

The Veteran does not have bilateral optic nerve head drusen that was incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished. 

In this respect, through an April 2006 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim and was afforded the opportunity to respond. Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the April 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies. The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004). These requirements were met by the aforementioned April 2006 notice letter. Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the April 2006 letter. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal. Records of post-service treatment the Veteran has received from VA treatment providers have been associated with the claims file. The Veteran also underwent VA examinations in August 2012 and December 2015; reports of these examinations are of record. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As noted below, the Board finds that the examinations obtained in this case are collectively adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings. They consider the Veteran's statements and provide a rationale for the findings made, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). Additionally, the Veteran and his representative have both submitted written argument in support of his claim, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in February 2011. Neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. See 38 C.F.R. § 3.303(b) (2015). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d) (2015). In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Review of the medical evidence of record reflects that the Veteran's service treatment records are completely negative for any complaint, treatment, or diagnosis of any eye disorders. To the contrary, the Veteran underwent ophthalmological examination in February 1999, only five months before his separation from service, and was found to have good "ocular health" bilaterally. At his June 1999 separation report of medical assessment, he was not found to have any eye disorders. He was diagnosed with optic nerve drusen at a routine eye examination conducted in October 2001.

Report of the August 2012 VA examination reflects that the Veteran was again diagnosed with bilateral optic nerve drusen. He reported that he thought his vision had gotten worse over time and that he had trouble with blurry vision when he shifted from near to far vision. The examiner found the restriction of the Veteran's right superior and inferior nasal visual fields to be due to the drusen, but no visual field defect was found on the left. The examiner opined that the disability was less likely than not due to service, pointing to the February 1999 in-service eye examination that showed good ocular health and no optic disc drusen and the lack of any complaints or diagnosis of any eye problems during the Veteran's time on active duty. The examiner, however, also stated that drusen "tend to develop slowly over time." To address this statement, the Veteran was provided additional VA examination in December 2015. Report of that examination reflects that a second examiner diagnosed bilateral optic nerve drusen that caused visual field constriction. By way of opinion, the examiner agreed with the August 2012 VA examiner that optic nerve drusen tend to develop slowly over time but stated that it is "impossible to determine the time of onset of the optic nerve drusen." In concluding that she was unable to determine whether the disorder began during the Veteran's time on active duty, the examiner stated that the current state of medical knowledge does not provide any known time frame for the development of drusen.

Based on a review of the evidence, the Board concludes that service connection for bilateral optic nerve drusen is not warranted. In this regard, the Board notes that the Veteran's service treatment records do not show that he complained of or was treated for bilateral optic nerve drusen or any other eye problems at any time during service. To the contrary, the February 1999 eye examination specifically found him to have good optic health; no drusen were found at that time, and no eye problems were noted at his June 1999 separation report of medical assessment. Additionally, there is no objective evidence of continuance of symptomatology following the Veteran's discharge from service, nor has he contended that he first experienced symptoms in service that have continued since that time. Significantly, the disorder was not diagnosed until October 2001, well over a year after his separation from service, and was found incidentally on a routine eye examination. The Board notes that, in the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability more than a year after service-particularly when the Veteran's in-service eye examination found no such disability to be present only five months prior to separation from service-is too remote from service to be reasonably related to service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

More significantly, none of the Veteran's medical providers have related his bilateral optic nerve head drusen to his military service. See 38 C.F.R. § 3.303(a). In fact, the August 2012 examiner acknowledged that optic nerve drusen tend to develop slowly but nevertheless found it to be less likely than not that the disorder began in or was otherwise related to service. In so finding, the examiner pointed to the February 1999 in-service ophthalmological examination, which found the Veteran to have good ocular health, with no diagnosed drusen or any other eye disorders present. In order to obtain a more definite opinion pertaining to the etiology of the bilateral optic nerve head drusen, the Veteran was afforded another VA examination in December 2015. At that time, however, the second VA examiner concurred with the August 2012 VA examiner that drusen tend to develop slowly but concluded that the current state of medical knowledge did not allow for a determination as to whether the disorder began while the Veteran was still in service. In that connection, the Board notes that service connection may not be based on speculation or remote possibility. See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999). 

Importantly, the Board notes that there is no medical evidence of record to support the Veteran's contentions regarding the etiology of his bilateral optic nerve head drusen. The Board has, further, considered the Veteran's contentions that his bilateral optic nerve head drusen began in service and was undiagnosed because he did not undergo ophthalmological examination. However, as discussed above, the Veteran was provided an eye examination in February 1999, just five months before he separated from service. At that time, no bilateral optic nerve head drusen was found; to the contrary, he was found to be in good "ocular health" bilaterally. The Veteran has not contended that he experienced symptoms of bilateral optic nerve head drusen during service; rather, he contends only that it must have been present while he was on active duty because it was diagnosed shortly after he left service. The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion or render a diagnosis for a complex etiological question such as this, which requires testing and medical expertise to diagnose and ascertain etiology. The Board notes that although the Veteran is competent to report symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of his claimed right bilateral optic nerve head drusen. As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the etiology of bilateral optic nerve head drusen. See Bostain v. West, 11 Vet. 124, 127 (1998).

In sum, the Board finds that the evidence of record weighs against a finding of bilateral optic nerve head drusen being associated with the Veteran's military service. Without a preponderance of the evidence showing an association between bilateral optic nerve head drusen and his military service, service connection is not warranted. In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not helpful to the Veteran. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral optic nerve head drusen is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


